Title: To James Madison from Anthony Terry, 26 September 1803 (Abstract)
From: Terry, Anthony
To: Madison, James


26 September 1803, Cádiz. Confirms the information in his letters of 4 July, 20 and 31 Aug., and 10 Sept. Provides an excerpt from the declaration given by John Appleton, master of the U.S. schooner Columbia, which arrived in Cádiz on 22 Sept. from Oporto: “That on the 21st. inst. at about 11. oClock he fell in with the United State Frigate the John Adams; the Commander informed him that he had spoke an English Vessel who advised him of having met a Moorish Frigate with four American Prizes, and that agreable to the course he gave him he was in Search of the Moor, and expected to be up with them on the Same Evening, ordering Capt Appleton to Steer for Cadiz, who requested of the Commander to Convoy him, but was answered he could not comply with his request, as what he was in search of, was more interesting. The Pilot that brought the Schooner in, told the Capt. that he had seen 2. Boats off Cape Trafalger, & was most certain they were Moors.” Encloses a petition of shipmasters to the commodore, requesting a convoy in light of the foregoing. Forwarded the petition to Gibraltar and will acquaint JM with the results “in due time.”
 

   
   RC and enclosure (DNA: RG 59, CD, Cadiz, vol. 1). RC 2 pp.; docketed by Wagner. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:77–78. For enclosure, see n. 2.



   
   Of these letters only Terry to JM, 31 Aug. 1803, has been found.



   
   The enclosed petition for convoy protection was directed to Richard Morris by the masters of six ships, 26 Sept. 1803 (1 p.; printed ibid., 3:78).



   
   A full transcription of this document has been added to the digital edition.

